EXHIBIT (10)(115) DEBT AMENDMENT Southridge Partners II LP (the “Holder”) is the holder of outstanding promissory notes issued by Attitude Drinks Incorporated (the “Company”), as outlined in Schedule A (attached), in the aggregate principal amount of $50,000.00 (the “Notes”). The Holder and the Company now desire to amend certain provisions of the Notes as follows: (a) the Holder hereby assigns the Notes to SC Advisors Inc., and (b) the Maturity Dates of the Notes shall be extended to December 31, 2014. This Agreement shall be construed as to both validity and performance and enforced in accordance with and governed by the laws of the State of New York, without giving effect to the conflicts of the law principles thereof. This Agreement may not be modified or changed except by an instrument or instruments in writing executed by the parties hereto. Dated:July 1, 2013 Attitude Drinks Incorporated Southridge Partners II LP By: /s/ Roy G. Warren By: /s/ Steve Hicks Title: Roy G. Warren Title: Steve Hicks President & CEO CEO Schedule A Original New Original Maturity Maturity Orignal New Holder Issue Date Date Date Principal SC Advisors Inc. 12/1/2012 5/31/2013 12/31/2014 $ SC Advisors Inc. 1/1/2013 6/30/2013 12/31/2014 $ DEBT AMENDMENT SC Advisors Inc. (the “Holder”) is the holder of outstanding promissory notes issued by Attitude Drinks Incorporated (the “Company”), as outlined in Schedule A (attached), in the aggregate principal amount of $150,000.00 (the “Notes”). The Holder and the Company now desire to amend certain provisions of the Notes as follows: the Maturity Dates of the Notes shall be extended to December 31, 2014. This Agreement shall be construed as to both validity and performance and enforced in accordance with and governed by the laws of the State of New York, without giving effect to the conflicts of the law principles thereof. This Agreement may not be modified or changed except by an instrument or instruments in writing executed by the parties hereto. Dated:July 1, 2013 Attitude Drinks Incorporated SC Advisors Inc. By: /s/ Roy G. Warren By: /s/ Steve Hicks Title: Roy G. Warren Title: Steve Hicks President & CEO CEO Schedule A Original New Original Maturity Maturity Orignal New Holder Issue Date Date Date Principal SC Advisors Inc. 2/1/2013 7/31/2013 12/31/2014 $ SC Advisors Inc. 3/1/2013 8/31/2013 12/31/2014 $ SC Advisors Inc. 4/1/2013 9/30/2013 12/31/2014 $ SC Advisors Inc. 5/1/2013 10/31/2013 12/31/2014 $ SC Advisors Inc. 6/1/2013 11/30/2013 12/31/2014 $ SC Advisors Inc. 7/1/2013 12/31/2013 12/31/2014 $
